Exhibit 10.33
 
EXHIBIT A


 
Exchange Note: March 11, 2015
 
THIS 8% CONVERTIBLE NOTE IS ISSUED IN EXCHANGE FOR CERTAIN DEBTS OWED TO RONALD
KROCHAK ON OR BEFORE JULY 25, 2014 BY THE COMPANY. FOR PURPOSES OF RULE 144,
THIS NOTE SHALL BE DEEMED TO HAVE BEEN ISSUED ON JULY 25, 2014.


NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.
 


8% CONVERTIBLE PROMISSORY NOTE
 
 OF
 
NATIONAL AUTOMATION SERVICES, INC.
 


Issuance Date: March 11, 2015
Exchange Date: March 11, 2015
Issuance Date of Original Note: July 25, 2014
Total Face Value of Exchange Note: $35,000
 


THIS NOTE is a duly authorized Convertible Promissory Note of National
Automation Services, Inc. a corporation duly organized and existing under the
laws of the State of Nevada (the “Company”), designated as the Company's 8%
Convertible Promissory Note due March 11, 2016 (“Maturity Date”) in the
principal amount of $35,000 (the “Note”).


FOR VALUE RECEIVED, the Company hereby promises to pay to the order of Iconic
Holdings, LLC or its registered assigns or successors-in-interest (“Holder”) the
principal sum up to of $35,000 and to pay “guaranteed” interest on the principal
balance hereof at the rate of 8%, all of which “guaranteed interest shall be
deemed earned as of the date of issuance to the Holder, to the extent such
principal amount and “guaranteed” interest have been repaid or converted into
the Company's Common Stock, $0.001 par value per share (the “Common Stock”), in
accordance with the terms hereof.
 
$35,000 Exchange Note
National Automation Services, Inc.
Iconic Holdings, LLC
1

--------------------------------------------------------------------------------

 
 
In addition to the “guaranteed” interest referenced above, and in the Event of
Default pursuant to Section 2(a), additional interest will accrue from the date
of the Event of Default at the rate equal to the lower of 20% per annum or the
highest rate permitted by law (the “Default Rate”).

This Note may not be prepaid in whole or in part except as otherwise provided
herein. Whenever any amount expressed to be due by the terms of this Note is due
on any day which is not a Business Day (as defined below), the same shall
instead be due on the next succeeding day which is a Business Day.

For purposes hereof the following terms shall have the meanings ascribed to them
below:

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

“Conversion Price” shall be equal to 60% of the lowest trading price of the
Company’s common stock during the 15 consecutive trading days prior to the date
on which Holder elects to convert all or part of the Note. If the Company is
placed on “chilled” status with the Depository Trust Company (“DTC”), the
discount shall be increased by 10% until such chill is remedied. If the Company
is not Deposits and Withdrawal at Custodian (“DWAC”) eligible through their
Transfer Agent and the Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer (“FAST”) system, the discount will be increased by 5%. In
the case of both, the discount shall be a cumulative 15%. Any default of this
Note will result in an additional permanent 5% increase to the Conversion Price
discount.
 
“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note (including the prorated amount of the original issue discount),
(ii) all accrued but unpaid interest hereunder, and (iii) any default payments
owing under the Note but not previously paid or added to the Principal Amount.

“Trading Day” shall mean a day on which there is trading on the Principal
Market.

“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest or principal payments in common stock as set
forth herein) in accordance with the terms hereof.

The following terms and conditions shall apply to this Note:

Section 1.00 Conversion.

(a) Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
option, at any time to convert the outstanding Principal Amount and interest
under this Note in whole or in part.

(b) The date of any Conversion Notice hereunder and any Payment Date shall be
referred to herein as the “Conversion Date”.
 
$35,000 Exchange Note
National Automation Services, Inc.
Iconic Holdings, LLC
2

--------------------------------------------------------------------------------

 
 
(i) Stock Certificates or DWAC. The Company will deliver to the Holder, or
Holder’s authorized designee, no later than two 2 Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions) representing the number of
shares of Common Stock being acquired upon the conversion of this Note. In lieu
of delivering physical certificates representing the shares of Common Stock
issuable upon conversion of this Note, provided the Company's transfer agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer (“FAST”) program, upon request of the Holder, the Company shall use
commercially reasonable efforts to cause its transfer agent to electronically
transmit such shares issuable upon conversion to the Holder (or its designee),
by crediting the account of the Holder’s (or such designee’s) prime broker with
DTC through its Deposits and Withdrawal at Custodian (“DWAC”) program (provided
that the same time periods herein as for stock certificates shall apply).

(ii) Charges, Expenses. Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, postage/mailing charge or any other
expense with respect to the issuance of such Common Stock. Company shall pay all
Transfer Agent fees incurred from the issuance of the Common stock to Holder and
acknowledges that this is a material obligation of this Note.

If the Company fails to deliver to the Holder such certificate or certificates
(or shares through DTC) pursuant to this Section (free of any restrictions on
transfer or legends) prior to 3 Trading Days after the Conversion Date, the
Company shall pay to the Holder as liquidated damages an amount equal to $2,000
per day, until such certificate or certificates are delivered. The Company
acknowledges that it would be extremely difficult or impracticable to determine
the Holder’s actual damages and costs resulting from a failure to deliver the
Common Stock and the inclusion herein of any such additional amounts are the
agreed upon liquidated damages representing a reasonable estimate of those
damages and costs. Such liquidated damages will be automatically added to the
Principal Amount of the Note.

(c) Reservation and Issuance of Underlying Securities. The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (and repayments in Common Stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than three times the number of shares of Common Stock as shall be issuable
(taking into account the adjustments under this Section 1 but without regard to
any ownership limitations contained herein) upon the conversion of this Note to
Common Stock (the “Required Reserve”). The Company covenants that all shares of
Common Stock that shall be issuable will, upon issue, be duly authorized,
validly issued, fully-paid, non- assessable and freely-tradable. If the amount
of shares on reserve at the Transfer Agent for this Note drops below the
Required Reserve, the Company will, within two (2) business days of written
notification from Holder, instruct the Transfer Agent to increase the number of
shares so that the Required Reserve is met. The Company agrees that this is a
material term of this Note and any breach of this will result in a default of
the Note.
 
$35,000 Exchange Note
National Automation Services, Inc.
Iconic Holdings, LLC
3

--------------------------------------------------------------------------------

 
 
(d)           Conversion Limitation.   The Holder will not submit a conversion
to the Company that would result in the Holder owning more than 9.99% of the
then total outstanding shares of the Company
(“Restricted Ownership Percentage”).
 
Section 2.00                                   Defaults and Remedies.

 
(e) Events of Default. An “Event of Default” is: (i) a default in payment of any
amount due hereunder which default continues for more than 5 business days after
the due date; (ii) a default in the timely issuance of underlying shares upon
and in accordance with terms hereof, which default continues for 3 Business Days
after the Company has failed to issue shares or deliver stock certificates
within the 3rd day following the Conversion Date; (iii) failure by the Company
for 3 days after notice has been received by the Company to comply with any
material provision of the Purchase Agreement; (iv) a material breach by the
Company of its representations or warranties in the Exchange Agreement; (v) if
the Company is subject to any Bankruptcy Event; (vi) any failure of the Company
to satisfy its “filing” obligations under the rules and guidelines issued by OTC
Markets News Service, OTC Markets.com and their affiliates; (vii) any failure of
the Company to provide the Holder with information related to the corporate
structure including, but not limited to, the number of authorized and
outstanding shares, public float, etc. within 1 day of request by Holder; (viii)
failure to have sufficient number of authorized but unissued shares of the
Company’s Common Stock available for any conversion; (ix) failure of Company’s
Common Stock to maintain a bid price in its trading market which occurs for at
least 3 consecutive Trading Days; (x) any delisting for any reason; (xi) failure
by Company to pay any of its Transfer Agent fees or to maintain a Transfer Agent
of record; (xii) any trading suspension imposed by the Securities and Exchange
Commission under Sections 12(j) or 12(k) of the 1934 Act (without a valid
extension from the SEC); (xiii) any breach of Section 1.00 (c); (xiv) any
default after any cure period under, or acceleration prior to maturity of, any
mortgage, indenture or instrument under which there may be issued or by which
there may be secured or evidenced any indebtedness for money borrowed by the
Company in excess of $50,000 or for money borrowed the repayment of which is
guaranteed by the Company in excess of $50,000, whether such indebtedness or
guarantee now exists or shall be created hereafter; (xv) failure of the Company
to remain compliant with DTC, thus incurring a “chilled” status with DTC;
 
Remedies. If an Event of Default occurs and is continuing with respect to the
Note, the Holder may declare all of the then outstanding Principal Amount of
this Note, including any interest due thereon, to be due and payable immediately
without further action or notice. In the event of such acceleration, the amount
due and owing to the Holder shall be increased to 150% of the outstanding
Principal Amount of the Note held by the Holder plus all accrued and unpaid
interest, fees, and liquidated damages, if any. Additionally, this Note shall
accrue interest on any unpaid principal from and after the occurrence and during
the continuance of an Event of Default at a rate of 20%. Finally, the Note will
accrue liquidated damages of $1,000 per day from and after the occurrence and
during the continuance of an Event of Default. The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder’s actual
damages and costs resulting from an Event of Default and any such additional
amounts are the agreed upon liquidated damages representing a reasonable
estimate of those damages and costs. The remedies under this Note shall be
cumulative and automatically added to the principal value of the Note.
 
$35,000 Exchange Note
National Automation Services, Inc.
Iconic Holdings, LLC
4

--------------------------------------------------------------------------------

 


Section 3.00 General.


(f) Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

(g) Assignment, Etc. The Holder may assign or transfer this Note to any
transferee at its sole discretion. This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.

(h) Governing Law; Jurisdiction.
 
(i) Governing Law. This note will be governed by and construed in accordance
with the laws of the state of California without regard to any conflicts of laws
or provisions thereof that would otherwise require the application of the law of
any other jurisdiction.

(ii) Jurisdiction. Any dispute or claim arising to or in any way related to this
Note or the rights and obligations of each of the parties hereto shall be
settled by binding arbitration in San Diego, California. All arbitration shall
be conducted in accordance with the rules and regulations of the American
Arbitration Association ("AAA"). AAA shall designate an arbitrator from an
approved list of arbitrators following both parties' review and deletion of
those arbitrators on the approved list having a conflict of interest with either
party. The Company agrees that a final non-appealable judgment in any such suit
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.
 
(ii) No Jury Trial. The Company hereto knowingly and voluntarily waives any and
all rights it may have to a trial by jury with respect to any litigation based
on, or arising out of, under, or in connection with, this note.

 
[The remainder of this page has been left intentionally blank.]


[Signature Page Follows]


$35,000 Exchange Note
National Automation Services, Inc.
Iconic Holdings, LLC
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.
 


 

 
NATIONAL AUTOMATION SERVICES, INC.
                   
By:
/s/ Robert Chance        
Name:
Robert Chance        
Title:
Chief Executive Officer        
Date:
March 12, 2015

 

 
This Note is acknowledged
as:                                                     Note of March 11, 2015
 
$35,000 Exchange Note
National Automation Services, Inc.
Iconic Holdings, LLC
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF CONVERSION NOTICE

 
(To be executed by the Holder in order to convert that certain $35,000
Convertible Promissory Note identified as the Note)
 

DATE:            FROM:
Iconic Holdings, LLC
   
Re:
$35,000  Convertible  Promissory  Note  (this  “Note”)  originally  issued  by  National
Automation Services, Inc. a Nevada corporation, to Iconic Holdings, LLC on March
11, 2015.

 
The undersigned on behalf of Iconic Holdings, LLC, hereby elects to convert
$                                                 of the aggregate outstanding
Principal Amount (as defined in the Note) indicated below of this Note into
shares of Common Stock, $0.001 par value per share, of National Automation
Services, Inc. (the “Company”) according to the conditions hereof, as of the
date written below. If shares are to be issued in the name of a person other
than undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any. The undersigned represents as of the date hereof that, after giving effect
to the conversion of this Note pursuant to this Conversion Notice, the
undersigned will not exceed the “Restricted Ownership Percentage” contained in
this Note.
 
Conversion information:
       
Date to Effect Conversion
         
Aggregate Principal Amount of Note Being Converted
         
Aggregate Interest on Amount Being Converted
         
Number of Shares of Common Stock to be Issued
         
Applicable Conversion Price
         
Signature
          Name          
Address

 
$35,000 Exchange Note
National Automation Services, Inc.
Iconic Holdings, LLC
7

--------------------------------------------------------------------------------

 